 



Exhibit 10.1.2h
AMENDMENT NO. 8
Decommissioning Trust Agreement
(PVNGS Unit 2)
     This Amendment No. 8 dated as of April 1, 2007, to the Amended and Restated
Decommissioning Trust Agreement (PVNGS Unit 2), dated as of January 31, 1992, as
amended by Amendment No. 1 thereto dated as of November 1, 1992, Amendment No. 2
thereto dated as of November 1, 1994, Amendment No. 3 thereto dated as of
June 20, 1996, Amendment No. 4 thereto dated as of December 16, 1996, Amendment
No. 5 thereto dated as of June 30, 2000, Amendment No. 6 thereto dated as of
March 18, 2002, and Amendment No. 7 thereto dated as of December 19, 2003 (the
“Decommissioning Trust Agreement”, terms used herein as therein defined), is
entered into between Arizona Public Service Company (“APS”), U.S. Bank National
Association, as successor to State Street Bank and Trust Company, as successor
to The First National Bank of Boston, as Owner Trustee and as Lessor, and Mellon
Bank, N.A., as Decommissioning Trustee (“Decommissioning Trustee”).
R E C I T A L S:
     WHEREAS, the parties hereto wish to amend the Decommissioning Trust
Agreement.
     NOW, THEREFORE, in consideration of the premises and of other good and
valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION 1. Amendments.

  (a)   Clause (iii) of Paragraph (c) of Section 5 shall be restated as follows:
        APS shall cause or permit any of the assets of either Fund to be used
for any purpose other than as permitted by this Agreement or shall cause or
permit any assets of either Fund to be invested in any investment that is not in
accordance with Section 9 of this Agreement and shall fail to remedy such
non-permitted use or investment within 30 days following notice by a Lessor or
an Equity Participant to APS of such non-permitted use or investment.     (b)  
Clause (v) of Section 6 shall be restated as follows:         (v) the term
“Decommissioning Fund Permitted Investments” (as such term is defined in
Section 10(b)(3)(viii) of each of the Participation Agreements) shall mean those
investments that are in accordance with Exhibit B.     (c)   Paragraph (c) of
Section 7 shall be restated as follows:         to (i) hold assets, in a
depository, in a clearing corporation, in book entry form, or by any
subcustodian or other entity or in any other manner permitted by law; provided
that the Decommissioning Trustee shall not be

 



--------------------------------------------------------------------------------



 



      responsible for any losses resulting from the deposit or maintenance of
securities or other property (in accordance with market practice, custom, or
regulation) with any foreign or domestic clearing facility, book-entry system,
centralized custodial depository, or similar organization generally used by
professional custodians engaged in the banking or trust company industry within
the applicable market for the asset type in question and (ii) settle
transactions in futures and/or options contracts, foreign exchange or foreign
exchange contracts, swaps and other derivative investments with third parties;  
  (d)   Paragraph (a) of Section 9 shall be restated as follows:         To
hold, manage, invest, and reinvest the assets of the Funds; provided however
that notwithstanding the provisions of Section 9(c), Decommissioning Trustee
shall, at the close of business on each day, without prior approval or direction
from the Investment Manager(s), have the power, rights, and responsibility to
invest cash balances, including those held as part of an account of the
Investment Manager(s), in accordance with Exhibit B. Nothing in this Section
shall be construed as authorizing Decommissioning Trustee to carry on any
business or to divide the gains therefrom.     (e)   The first sentence of
clause (ii) of Paragraph (c) of Section 9 shall be deleted.     (f)   The third
sentence of clause (ii) of Paragraph (c) of Section 9 shall be restated as
follows:         Upon proper notification from the Investment Manager(s),
Decommissioning Trustee shall execute and deliver instruments in accordance with
the appropriate trading authorizations; provided that the Decommissioning
Trustee shall not follow any direction that would result in assets of the Second
Fund being invested in investments not allowed for a qualified nuclear
decommissioning reserve fund under Section 468A of the Code and the regulations
thereunder.     (g)   Clause (ii) of Paragraph (d) of Section 9 shall be
restated as follows:         Decommissioning Trustee is required to supervise
and review the securities and other assets and investments authorized for
purchase by the Investment Managers(s) within two weeks of the end of the
calendar month during which such purchase was made to determine that such
securities, assets and/or investments are in accordance with Exhibit B. Upon the
completion of such review, the Decommissioning Trustee shall promptly notify
APS, the Secured Parties and the Equity Participants in writing if any
securities, assets or investments are not in accordance with Exhibit B.

2



--------------------------------------------------------------------------------



 



  (h)   The following shall be added to Section 13:         Notwithstanding the
foregoing, if the Decommissioning Trustee advances cash or securities for any
purpose or in the event that the Decommissioning Trustee shall incur or be
assessed taxes, interest, charges, expenses, assessments, or other liabilities
in connection with the performance of this Agreement, except such as may arise
from its failure to exercise due care, any property at any time held for the
Fund or under this Agreement shall be security therefor and the Decommissioning
Trustee shall be entitled to collect from the Fund sufficient cash for
reimbursement, and if such cash is insufficient, dispose of the assets held
under this Agreement to the extent necessary to obtain reimbursement.        
Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
lending of the assets of the Fund in accordance with the terms and conditions of
a separate securities lending agreement.     (i)   The last sentence of
Section 16 shall be restated as follows:         APS agrees to pay, be solely
responsible for and to indemnify the Owner Trustees and the Equity Participants
against all costs and expenses relating or allocable to, or incurred in
connection with, Decommissioning regardless of Fund performance or asset
valuations of the Fund at the time of Decommissioning.     (j)   The second
sentence of the fourth paragraph of Section 24 shall be restated as follows:    
    Within two weeks of the end of each calendar quarter, the Decommissioning
Trustee shall send a written statement to APS and the Secured Parties and Equity
Participants indicating whether during that previous quarter such securities,
assets and/or investments held in the Funds during that quarter were in
accordance with Exhibit B; provided however, the Decommissioning Trustee shall
promptly advise APS and the Secured Parties and Equity Participants if it has
actual knowledge that any of the investments were not in accordance with
Exhibit B .     (k)   The following shall be added to the first paragraph of
Section 26.         The Decommissioning Trustee shall not be responsible or
liable for any losses or damages suffered by the Fund arising as a result of the
insolvency of any custodian, (other than the Decommissioning Trustee or any
affiliate of the Decommissioning Trustee) subtrustee or subcustodian, except to
the extent the Decommissioning Trustee failed to exercise due care in its
selection, monitoring or continued retention of such entity. Settlements of
transactions may be effected in trading and processing practices customary in
the jurisdiction or market where the transaction

3



--------------------------------------------------------------------------------



 



      occurs. APS acknowledges that this may, in certain circumstances, require
the delivery of cash or securities (or other property) without the concurrent
receipt of securities (or other property) or cash. In such circumstances,
provided the Trustee has exercised due care and used reasonable efforts, the
Decommissioning Trustee shall have no responsibility for nonreceipt of payment
(or late payment) or nondelivery of securities or other property (or late
delivery) by the counterparty.     (l)   The definition of the terms “Investment
Grade” and “Permitted Investments” in Exhibit A to the Decommissioning Trust
Agreement is hereby deleted.     (m)   Exhibit B to the Decommissioning Trust
Agreement is hereby deleted and replaced in its entirety by Exhibit B hereto.

     SECTION 2. Miscellaneous

  (a)   Full Force and Effect.

     Except as expressly provided herein, the Decommissioning Trust Agreement
shall remain unchanged and in full force and effect. Each reference in the
Decommissioning Trust Agreement and in any exhibit or schedule thereto to “this
Agreement,” “hereto,” “hereof” and terms of similar import shall be deemed to
refer to the Decommissioning Trust Agreement as amended hereby.

  (b)   Counterparts/Representations.

     The Amendment No. 8 may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Amendment No. 8 by signing any such
counterpart. Each party represents and warrants to the other that it has full
authority to enter into this Amendment upon the terms and conditions hereof and
that the individual executing this Amendment on its behalf has the requisite
authority to bind that Party.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to
the Decommissioning Trust Agreement to be duly executed as of the day and year
first above written.

            ARIZONA PUBLIC SERVICE COMPANY
      By:   /s/ Janice Emery       Title:  Director, Trust Investments         
      MELLON BANK, N.A. as Decommissioning Trustee
      By:   /s/ Thomas McNally       Title:  Vice President                U.S.
BANK NATIONAL ASSOCIATION, as Owner Trustee under a Trust Agreement with
Security Pacific Capital Leasing Corporation and as Lessor under a Facility
Lease with Arizona Public Service Company
      By:   /s/ Todd R. DiNezza       Title:  Assistant Vice President         
      U.S. BANK NATIONAL ASSOCIATION, as Owner Trustee under a Trust Agreement
with Emerson Finance Co. and as Lessor under a Facility Lease with Arizona
Public Service Company
      By:   /s/ Todd R. DiNezza       Title:  Assistant Vice President         
   

5



--------------------------------------------------------------------------------



 



                 
STATE OF ARIZONA
    )          
 
    )     ss:    
County of Maricopa
    )          

     The foregoing instrument was acknowledged before me this 11th day of June,
2007, by Janice Emery, the Dir., TI of ARIZONA PUBLIC SERVICE COMPANY, an
Arizona corporation, on behalf of said corporation.

                  /s/ Linda G. Redman       Notary Public           

                 
My commission expires:
               
 
               
February 8, 2011
               
 
               
COMMONWEALTH OF PENNSYLVANIA
    )          
 
    )     ss:    
County of Allegheny
    )          

     The foregoing instrument was acknowledged before me this 20th day of
December, 2007, by Thomas J. McNally, a Vice President of Mellon Bank, N.A. a
national banking association having trust powers, as Decommissioning Trustee, on
behalf of said national banking association.

                  /s/ Karesse M. Doss       Notary Public           

My commission expires:
8-16-2011

6



--------------------------------------------------------------------------------



 



                 
[COMMONWEALTH OF MASSACHUSETTS]
    )          
 
    )     ss:    
County of
    )          

     The foregoing instrument was acknowledged before me this 24th day of July,
2007, by Todd R. DiNezza, a Asst. Vice Pres. of U.S. Bank National Association,
in its capacity as Owner Trustee under a Trust Agreement with Security Pacific
Capital Leasing Corporation and as Lessor under a Facility Lease with Arizona
Public Service Company, on behalf of said association in such capacities.

                  /s/ Josh [surname illegible]       Notary Public           

My commission expires:
2/7/08

                 
[COMMONWEALTH OF MASSACHUSETTS]
    )          
 
    )     ss:    
County of
    )          

     The foregoing instrument was acknowledged before me this 24th day of July,
2007, by Todd R. DiNezza, a Asst. Vice Pres. of U.S. Bank National Association,
in its capacity as Owner Trustee under a Trust Agreement with Emerson Finance
Company and as Lessor under a Facility Lease with Arizona Public Service
Company, on behalf of said association in such capacities.

                  /s/ Josh [surname illegible]       Notary Public           

My commission expires:
2/7/08

7



--------------------------------------------------------------------------------



 



Exhibit B
INVESTMENT GUIDELINES FOR THE
UNIT 2 DECOMMISSIONING TRUST FUND AND THE SECOND FUND
     The Unit 2 Decommissioning Trust Fund and the Second Fund (collectively,
the “Funds”) shall be invested in compliance with all applicable requirements of
the Code, rules and regulations of the Internal Revenue Service, and applicable
State regulations. The Second Fund shall be invested in a manner that does not
jeopardize its tax-preferred status.
          Subject to the foregoing, the Funds shall adhere to the following
restrictions and guidelines, provided that a standard of care is exercised,
whether in investing or otherwise, that a prudent investor would use in the same
circumstances. The term “prudent investor” shall have the same meaning as set
forth in the Federal Energy Regulatory Commission’s “Regulations Governing
Nuclear Plant Decommissioning Trust Funds” at 18 CFR 35.32(a)(3), or any
successor regulation:
     l. Equity securities, including, but not limited to, investment of units of
common or collective trust funds or other private funds investing in corporate
equity securities, shall not exceed:

  a.   Fifty percent (50%) of the market value of the aggregate assets of the
Funds during the period from June 27, 1996 through December 31, 2003.     b.  
Forty percent (40%) of the market value of the aggregate assets of the Funds
during the period from January 1, 2004 through December 31, 2006.     c.  
Twenty percent (20%) of the market value of the aggregate assets of the Funds
during the period from January 1, 2007 through January 31, 2010.     d.   No
investments shall be made in equity securities after January 31, 2010.

     2. Securities of APS, APS’s parent corporation, Pinnacle West Capital
Corporation, or its affiliates, are not permitted.
     3. Securities issued in connection with the assets or operations of the
Palo Verde Nuclear Generation Station, Pinnacle West, or its affiliates, are not
permitted.
     4. Securities issued by or on behalf of any participant in the Palo Verde
Nuclear Generating Station are not permitted.

1



--------------------------------------------------------------------------------



 



     5. There shall be no short-selling or use of economic leverage. Economic
Leverage is defined as exposing the Funds to risk and/or volatility in excess of
what the Fund would experience by making an un-financed investment in the
underlying securities directly.
     6. Derivatives are permitted as long as derivatives are used to (i) hedge
existing long positions, (ii) manage aggregate portfolio durations, (iii) obtain
security or market exposure, or (iv) for other risk management. Derivatives used
for the purpose of speculation, which expose the Funds to Economic Leverage, or
which cause the Funds to fall outside the parameters of this Exhibit B are
prohibited.
     7. The holding of any one issue (excluding direct or moral obligations of
the United States Government and the shares or units of any diversified
investment vehicle), shall not exceed ten percent (10%) of the market value of
the Funds’ aggregate assets.
     8. The market value of unhedged non-U.S. dollar denominated equity
securities shall not exceed twenty percent (20%) of the aggregate market value
of the Funds’ equity allocation.
     9. The market value of unhedged non-U.S. dollar denominated fixed income
securities shall not exceed thirty percent (30%) of the aggregate market value
of the Funds’ fixed income allocation.
     10. The average credit quality of the Funds’ fixed income securities shall
be rated “Aa3/AA-/AA-” or higher by Moody’s Investors Service, Standard &
Poor’s, or Fitch respectively. The Lehman Brothers rating methodology shall be
used to determine the Funds’ average credit quality. Notwithstanding the
forgoing, securities rated below Baa3/BBB-/BBB- shall not exceed twenty percent
(20%) of the aggregate market value of the Funds’ fixed income allocation.
     11. The Funds shall hold no more than three percent (3%) of the aggregate
market value of the Funds’ fixed income securities in issues not rated by either
Moody’s Investors Service, Standard & Poor’s or Fitch (“Unrated Issues”).
Notwithstanding the forgoing, Unrated Issues may not be held unless the
investment manager has assigned its own credit rating to an Unrated Issue.
     12. In the event that a security fails to meet the credit quality criteria
defined herein, the security shall be sold within ninety (90) days unless the
investment manager provides reasonable written justification for continued
holding of the security.
     13. Time or demand deposits are not permitted unless they are insured by
the Federal Deposit Insurance Corporation or other comparable entity.
     14. Derivative, swap or similar transactions involving counterparty risk
shall be limited to counterparties having a credit rating from Moody’s Investor
Services and Standard & Poor’s of A or better. A “Counterparty” is defined as
any entity with whom the Funds enter into an over-the-counter derivatives, swap
or similar contract.

2